UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q xQUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2012 Or rTRANSITION REPORT UNDER SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: MADISON ACQUISITION VENTURES, INC. (Exact Name of Small Business Issuer as specified in its charter) Delaware 20-8380112 (State or other jurisdiction of incorporation or organization) (I.R.S. employer identification no.) 488 Madison Avenue Suite 1100 New York, NY 10022 (Address of principal executive offices) (Zip Code) (212) 486-2500 Registrant's telephone number, including area code Indicate by check mark whether the Issuer: (1) Has filed all reports required to be filed by Section 13 or 15(d) of theExchange Act during the past 12 months (or for such shorter period that theregistrant was required to file such reports): YesoNo x (2) Has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yeso No x Indicate by check mark whether the registrant is a large accelerated filer, anaccelerated filer, a non-accelerated filer, or a smaller reporting company. Seethe definitions of "large accelerated filer," "accelerated filer" and "smallerreporting company" in Rule 12b-2 of the Exchange Act. Large Accelerated FileroAccelerated Filero Non-Accelerated FileroSmaller Reporting Companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).xYes oNo 3,210,000 shares of the registrant's Common Stock, $0.001 per share, wereoutstanding as of December 31, 2012. Table of Contents Table of Contents PART I FINANCIAL INFORMATION Page Item 1. Financial Statements 3 Balance Sheets as of September 30, 2012 (Unaudited)and December 31, 2011 3 Statements ofOperationsfor the Three and Nine Months Ended September 30, 2012 and 2011 (Unaudited) 4 Statements of Changes in Stockholders’ Equity as of September 30, 2012 (Unaudited) 5 Statements of Cash Flows for the Nine Months Ended September 30, 2012 and 2011(Unaudited) 6 Notes toFinancial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition or Plan of Operation 11 Item 3. Qualitative and Quantitative Disclosures About Market Risk 14 Item 4. Controls and Procedures 14 PART II OTHER INFORMATION Item 1. Legal Proceedings 16 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 22 Item 3. Defaults upon Senior Securities 22 Item 4. Submission of Matters to a Vote of Security Holders 23 Item 5. Other Information 23 Item 6. Exhibits and Reports on Form 8-K 23 Signatures 24 Table of Contents ITEM 1. FINANCIAL STATEMENTS MADISON ACQUISITION VENTURES, INC. (A Development Stage Company) BALANCE SHEETS September 30, December 31, (Unaudited) ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Total Current Assets Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY CURRENT LIABILITIES: Accrued Expenses $ $ - STOCKHOLDERS' EQUITY: Preferred Stock $0.01 par value; authorized 5,000,000 shares; none issued - - Common stock$0.001 par value; authorized 50,000,000 shares; 3,210,000 shares issued and outstanding as of September 30, 2012 and December 31, 2011 Additional paid-in capital Deficit accumulated duringthe development stage ) ) Total Stockholders' Equity Total Liabilities andStockholders' Equity $ $ See notes to financial statements. 3 Table of Contents MADISON ACQUISITION VENTURES, INC. (A Development Stage Company) Statements of Operations (Unaudited) Three Months Ended September 30, Nine Months Ended September 30, Period from August 17, 2006 (inception) to September 30, 2012 Revenue $ - $ - $ - $ - $ - Costs and expenses Organization and related expenses ) - ) - ) Net loss and deficit accumulated during development stage $ ) $ - $ ) $ - ) Basic and diluted loss per share $ - $ - $ ) $ - Weighted average number of common shares outstanding basic and diluted See notes to financial statements. 4 Table of Contents MADISON ACQUISITION VENTURES, INC. (A Development Stage Company) Statement of changes in Stockholders’ Equity Common Stock Numbers of Shares Amount Additional paid-in capital Deficit Accumulated During the Development Stage Total Stockholders’ Equity August 17, 2006 (inception) Shares issued To founders $ $ ) $
